Beck, J.
An accusation against A, for the offense of assault and battery, charged that said defendant “did unlawfully and with force and arms assault and beat the person of one‘[B] with a pocket-knife.” The undisputed evidence showed that A tore B’s clothes and held him with his left hand, but did not strike him with a knife, nor attempt to sti’ike him with the knife, which was in his right hand. Eeld, that the evidence did not authorize a finding that the defendant was guilty of the offense of assault and battery; and the court erred in refusing to grant the writ of certiorari prayed for on this ground. Fulford v. State, 50 Ga. 591.

Judgment reversed.


All the Justices concur, except Fish, O. J., absent.